Citation Nr: 0704276	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  02-09 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a low 
back disorder prior to May 12, 2006.

2.  Entitlement to a rating in excess of 40 percent for a low 
back disorder from May 12, 2006.

3.  Entitlement to a rating in excess of 10 percent for 
seborrheic dermatitis prior to May 12, 2006.

4.  Entitlement to a rating in excess of 30 percent for 
seborrheic dermatitis from May 12, 2006.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who had active service from April 
1997 to April 2001.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2001 rating 
decision by the Houston, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for the veteran's low back disability, rated 10 
percent effective from April 2001, and for seborrheic 
dermatitis, rated noncompensable, also effective from April 
2001.  In March 2003 the case was remanded for further 
development.  A June 2003 rating decision increased the 
ratings for the low back disability and seborrheic dermatitis 
to 20 percent and 10 percent, respectively, effective from 
the grant of service connection in April 2001.  In September 
2004, the case was again remanded for further development.  
An August 2006 rating decision increased the rating for the 
low back disability to 40 percent and the rating for 
seborrheic dermatitis to 30 percent, both effective from May 
2006.  The issues have been characterized to reflect that 
"staged' ratings are assigned.  

The issues pertaining to the rating for the veteran's low 
back disability are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action on his part is required.



FINDINGS OF FACT

1.  Prior to May 12, 2006, the veteran's seborrheic 
dermatitis was not shown to have been manifested by exudation 
or itching, constant, extensive lesions or marked 
disfigurement; it did not affect 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas, and did not 
require systemic therapy with corticosteroids or other 
immunosuppressive drugs.   

2.  From May 12, 2006, the veteran's seborrheic dermatitis is 
not shown to have been manifested by ulceration or extensive 
exfoliation or crusting, systemic or nervous manifestations, 
exceptionally repugnant symptoms; it did not affect more than 
40 percent of the entire body or more than 40 percent of 
exposed areas; and it did not require constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs during a 12-month period.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for seborrheic 
dermatitis prior to May 12, 2006 is not warranted.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 4.118, Diagnostic Code (Code) 7806 (2002), Code 7806 
(2006).   

2.  A rating in excess of 30 percent for seborrheic 
dermatitis from May 12, 2006 is not warranted.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.118, Code 7806 
(2002), Code 7806 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As the rating decision on appeal granted service connection, 
and assigned a disability rating and an effective date for 
the award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The April 2002 statement 
of the case (SOC) and June 2003, May 2004, and September 2006 
supplemental SOC (SSOC) properly provided notice on the 
downstream issues of an increased initial rating and 
effective date of award of increase, provided notice of the 
governing legal criteria, explained what the evidence showed 
and the basis for the RO's determinations, and readjudicated 
the matters, updating the determination based on the 
veteran's responses/additional evidence received (and 
increasing the ratings, and assigning effective dates for the 
increases.  The veteran is exercising his right to contest 
the RO's determinations, and has not been prejudiced by any 
notice defect earlier in the process.  

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with VA medical 
evidence.  The veteran was provided with VA examinations in 
June 2001, April 2003, and May 2006.  He has not identified 
any additional evidence pertinent to the claims being 
addressed on the merits.  VA's assistance obligations are 
met.  
II.  Factual Background

A June 2001 VA examination noted the veteran's complaints of 
itching, pain, and flaking of skin involving the scalp, 
hairline, and eyebrows.  He used Selsun Blue shampoo and 
Dovonex and triamcinolone creams.  On examination, there was 
erythematous flaking skin at the scalp and behind the ears; 
there was no ulceration, crusting, or skin breakdown.  The 
diagnosis was seborrheic dermatitis.

A June 2002 VA outpatient treatment record noted a rash 
around the umbilicus.  This was red and covered with yellow 
scales.  The impression was rule-out psoriasis.

On VA skin examination in April 2003 the veteran reported 
that he used calcipotriene and fluocinonide for treatment of 
his dermatitis.  On examination, there was "very little 
symptomatology currently within his ears, and little 
scaliness on his scalp."  He had a significant patch on the 
inferior two-thirds of his umbilicus and also some residual 
discoloration or plaque-like formation in his groin.  In the 
examiner's estimation, this entire area would cover no more 
than 10 percent of the veteran's total body surface and less 
than five percent of exposed areas.  The diagnosis was eczema 
over less than 20 percent of body surface area, being treated 
with topical creams and ointments only.

On the most recent VA examination of the veteran's skin on 
May 12, 2006, it was noted that the veteran's skin condition 
affected his scalp, wrists, and groin.  Typically, he used 
triamcinolone cream daily for a week, followed by the two to 
three weeks of relief.  On examination, there were mild moist 
flaky eruptions behind both ears, on the occipital area, 
small areas on both wrists, in the crease of the groin, and 
at the base of the penis.  Total skin surface covered by 
these eruptions was approximately 15 percent of the body 
surface area, with approximately five percent being exposed 
area.  The assessment was stable seborrheic dermatitis.




III.  Legal Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. §  1155; 38 C.F.R. Part 4.  

As the claim for increase is an appeal from the initial 
rating assigned with the grant of service connection, the 
possibility of staged ratings must be considered.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Where there is a question 
as to which of two evaluations apply, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The criteria for rating skin disorders were revised effective 
August 30, 2002.   When the applicable regulations are 
amended during pendency of an appeal, as here, the version of 
the regulations most favorable to the veteran is to be 
applied (with the new criteria to be applied only from the 
effective date of the criteria change, not prior).  See 
VAOPGCPREC 3-2000.  

The veteran's skin disability is rated by analogy to the 
criteria for rating eczema, Code 7806.  Under the pre-August 
30, 2002 Code 7806 criteria, a 10 percent rating was assigned 
with exfoliation, exudation, or itching, if involving an 
exposed surface or extensive area.  The next higher, 30 
percent, rating required exudation or itching, constant, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating was warranted with ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or 
exceptionally repugnant symptoms.  38 C.F.R. § 4.118, Code 
7806 (effective prior to August 30, 2002).  

Under the revised Code 7806 criteria, a 10 percent rating 
requires dermatitis or eczema of at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 30 
percent rating requires dermatitis or eczema of 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent rating requires 
dermatitis or eczema over more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118, Code 
7806 (effective August 30, 2002).

Rating Prior to May 12, 2006

Comparing the findings reported to the prior and the revised 
criteria for rating the disability, the Board finds a rating 
in excess of 10 percent is not warranted under either the 
prior or the revised criteria.  Regarding the prior criteria, 
it is not shown that the veteran suffered from marked 
disfigurement, extensive lesions, constant exudation or 
constant itching.  Nor is there evidence of marked 
disfigurement.  The record does not show any clinical 
observations of the veteran scratching on examinations, or 
any skin irritation from excessive scratching.  Given that 
none of the symptoms necessary for the next higher (30 
percent) rating under the prior criteria are shown, a rating 
in excess of 10 percent for seborrheic dermatitis under the 
prior criteria is not warranted.
Under the revised criteria, as the April 2003 VA examination 
noted dermatitis affecting no more than 10 percent of the 
veteran's total body surface and less than five percent of 
exposed areas, a higher (30 percent) rating on the basis of 
involvement of 20 to 40 percent of the entire body or of 
exposed areas obviously is not warranted.  The veteran did 
use triamcinolone (a corticosteroid) cream topically; 
however, there is no evidence that he received systemic 
immunosuppressive/corticosteroid therapy for his dermatitis.  
Since none of the revised criteria for a 30 percent rating 
are met, a rating in excess of 10 percent under those 
criteria is not warranted.

As symptoms of the veteran's seborrheic dermatitis prior to 
May 12, 2006 do not meet the criteria, old or new, for a 
rating in excess of 10 percent, the preponderance of the 
evidence is against this claim, and it must be denied.  

Rating Since May 12, 2006

The May 2006 VA examination did not reveal findings 
warranting a rating in excess of 30 percent under either the 
old or new rating criteria.  Specifically, it did not show 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant 
symptoms.  Rather, the examiner described a stable condition 
manifested by mild moist flaky eruptions behind both ears, on 
the occipital area, small areas on both wrists, in the crease 
of the groin, and at the base of the penis.  Given that none 
of the symptoms necessary for the next higher (50 percent) 
rating under the prior criteria are shown, a rating in excess 
of 30 percent for seborrheic dermatitis from May 12, 2006 
under those criteria is not warranted.

Regarding the revised criteria, as the May 2006 VA 
examination noted dermatitis affecting approximately 15 
percent of the body surface area, with approximately five 
percent being exposed area, a higher (60 percent) rating on 
the basis of involvement of more than 40 percent of the 
entire body or of exposed areas clearly is not warranted.  It 
was again noted that the veteran used triamcinolone cream 
topically; systemic therapy is not shown.  Since none of the 
criteria for a 60 percent rating under the revised rating 
criteria are met, a rating in excess of 30 percent under such 
criteria is not warranted.

As symptoms of the veteran's seborrheic dermatitis do not 
meet the criteria, old or new, for a rating in excess of 30 
percent, the preponderance of the evidence is against this 
claim, and it must be denied.  


ORDER

A rating in excess of 10 percent for seborrheic dermatitis 
prior to May 12, 2006, is denied..

A rating in excess of 30 percent for seborrheic dermatitis 
from May 12, 2006, is denied.


REMAND

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, (Fed. Cir. 2003) (DAV), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.

The September 1, 2006, supplemental statement of the case 
(SSOC) was the last time the RO made a determination 
concerning the veteran's claims for increased ratings for his 
low back disability.  Since then, the veteran has submitted 
additional evidence, including VA treatment records dated in 
March 2006 and September 2006, and a private physician's 
report dated in August 2006.  This evidence pertains to the 
status of the veteran's low back both prior to, and from, May 
12, 2006.  The evidence has not been considered by the RO, 
and the veteran has not waived initial AOJ consideration of 
the evidence.  Consequently, the Board has no recourse but to 
remand these claims to the RO for their initial review of the 
additional evidence received.

Accordingly, the case is REMANDED for the following action:

The RO should ensure (by contacting the 
veteran) that there is no additional 
pertinent evidence outstanding, and then 
adjudicate the claims for a rating in 
excess of 20 percent for a low back 
disorder prior to May 12, 2006, and for a 
rating in excess of 40 percent for a low 
back disorder from May 12, 2006, in light 
of all evidence added to the record since 
September 1, 2006.  If either remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is required 
of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


